DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) (1-20) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Banerjee et al. (hereinafter Banerjee)(US Publication 2020/0301013 A1)
Re claim 1, Banerjee discloses a sensor device comprising: a sensor configured to generate sensor data (See fig. 12B: 122, 123; ¶ 142 where it teaches sensor data); a feature extraction processor, coupled to the sensor, and configured to determine whether one or more features are present in the sensor data, and provide information regarding the features present in the sensor data to a processor (See fig. 12B: 128, 130; ¶ 142 where it teaches extracting features from the sensor data and performing fusing.); and the processor, coupled to the sensor and the feature extraction processor, and configured to transmit the information regarding the features present in the sensor data to a network coupled to the sensor device. (See fig. 12B: 133, 134; ¶ 142 where it teaches transmitting the fused data to CNN, FC, Bounding Box, and Class score.)

Re claim 2, Banerjee discloses wherein the feature extraction processor performs said determining whether one or more features are present in the sensor data by being further configured to perform a convolution layer analyses of the sensor data; perform a downsampling layer analysis of the sensor data; and perform an activation layer analysis of a feature map generated by the convolution and downsampling layers, wherein the convolution layer, activation layer, and downsampling layer analyses are part of a convolutional neural network analysis performed by a system comprising the sensor device. (See fig. 12B: 128, 129, 133, 134 where it teaches a CNN for performing feature extraction.  It is inherent that CNNs are comprised of these types of layers.)

Re claim 3, Banerjee discloses a memory, coupled to the feature extraction processor, and storing one or more filter matrices used for said performing the convolution layer analyses. (See fig. 12B; ¶ 159 where it teaches a memory.  It is inherent that CNNs are comprised of memories and filter matrices.)

Re claim 4, Banerjee discloses wherein the sensor comprises one or more of a camera, a radar, and a LiDAR. (See fig. 12B)

Re claim 5, Banerjee discloses wherein the network comprises: a gateway node coupled to the sensor device, the gateway node configured to combine the feature information transmitted from the sensor device with feature information received at the gateway node from one or more other sensor devices. (See fig. 12B: 130, 131)

Re claim 6, Banerjee discloses wherein the network comprises a central compute server configured to receive the feature information from the sensor device; and analyze the feature information. (See fig. 12B: 133; ¶ 142)
Re claim 7, Banerjee discloses wherein the central compute server is configured to analyze the feature information by being further configured to perform one of analyze the feature information using fully connected layers of a convolutional neural network; and analyze the feature information using deconvolutional layers of the convolutional neural network, wherein the central compute server is trained to reuse features transmitted by the sensor device for a plurality of applications using transfer learning. (See fig. 12B: 133, 134; ¶ 142)

Claims (8-14) have been analyzed and rejected w/r to claims (1-5, 7) above.
Claims (15-20) have been analyzed and rejected w/r to claims (1, 3-5, 7) above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) (1, 6-8, 12-13, 15) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (hereinafter Huang)(US Publication 2018/0359378 A1)
Re claim 1, Hung discloses a sensor device comprising: a sensor configured to generate sensor data; a feature extraction processor, coupled to the sensor, and configured to determine whether one or more features are present in the sensor data, and provide information regarding the features present in the sensor data to a processor; and the processor, coupled to the sensor and the feature extraction processor, and configured to transmit the information regarding the features present in the sensor data to a network coupled to the sensor device. (See figs. 1-2; ¶s 20-29, 35)

Re claim 6, Hung discloses wherein the network comprises a central compute server configured to receive the feature information from the sensor device; and analyze the feature information. (See figs. 1-2; ¶s 20-29, 35)

Re claim 7, Hung discloses wherein the central compute server is configured to analyze the feature information by being further configured to perform one of analyze the feature information using fully connected layers of a convolutional neural network; and analyze the feature information using deconvolutional layers of the convolutional neural network, wherein the central compute server is trained to reuse features transmitted by the sensor device for a plurality of applications using transfer learning. (See figs. 1-2; ¶s 20-29, 35)

Claims (8, 15) have been analyzed and rejected w/r to claim 1 above.
Claims (12-13) have been analyzed and rejected w/r to claims (6-7) above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) (1, 8, 15) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garg et al. (hereinafter Garg)(US Patent 10,762,440 B1)
Re claim 1, Garg discloses a sensor device comprising: a sensor configured to generate sensor data; a feature extraction processor, coupled to the sensor, and configured to determine whether one or more features are present in the sensor data, and provide information regarding the features present in the sensor data to a processor; and the processor, coupled to the sensor and the feature extraction processor, and configured to transmit the information regarding the features present in the sensor data to a network coupled to the sensor device. (See figs. 1, 4 & col. 2, line 63 – col. 3, line 3, line 50; col. 6, line 46 – col. 7, line 40)

Claims (8, 15) have been analyzed and rejected w/r to claim 1 above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        August 24, 2022